Fourth Court of Appeals
                               San Antonio, Texas
                                   November 26, 2014

                                   No. 04-14-00616-CR

                                 Arthur Thomas MAYES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR2601A
                      Honorable Lorina I. Rummel, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on November 26, 2014.



                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2014.



                                                 Keith E. Hottle, Clerk